per curiam:
Una vez más nos vemos obligados a suspender a un letrado del ejercicio de la abogacía por incumplir con nuestras órdenes.
r—⅜
El Ledo. José A. Velázquez Pérez fue admitido al ejerci-cio de la abogacía el 3 de enero de 1990. Surge del expe-diente que el 22 de marzo de 2017 emitimos una Resolu-ción en donde dimos por terminada la fianza notarial otorgada al abogado por MAPFRE PRAICO. Así las cosas, el 6 de septiembre de 2016, la Sra. Doris N. Machado Mar-tínez, en nombre de varios miembros de su familia, pre-sentó ante este Tribunal una queja contra el licenciado Velazquez Pérez. En ella alegaba que el letrado había incumplido con sus deberes profesionales y éticos. Asi-mismo, le exigió la devolución de su expediente, los sellos y comprobantes valorados en $1,531, y el dinero que le fue entregado para hacer las escrituras encomendadas.
Es por esto que, el 15 de septiembre de 2016, la Subse-cretaría del Tribunal Supremo le notificó al licenciado Ve-lázquez Pérez sobre la queja presentada ante este Tribunal y le dio un término de diez días para que presentara su contestación, según lo dispuesto en la Regla 14(c) del Re-glamento del Tribunal Supremo, 4 LPRAAp. XXI-B. Sin embargo, el letrado no compareció, por lo que el 5 de octu-bre de 2016, nuevamente, la Subsecretaría del Tribunal Supremo le concedió un término final de diez días para con-testar la queja. Sin embargo, el letrado no contestó y, como consecuencia, el 9 de noviembre de 2016 emitimos una Re-solución donde le concedimos un término final e improrro-gable de cinco días para que compareciera ante nosotros y contestara la queja presentada en su contra. Asimismo, le apercibimos de que el incumplimiento con esta Resolución podría conllevar sanciones disciplinarias severas, inclu-yendo su suspensión de la profesión legal.
*156Así las cosas, el 5 de diciembre de 2016, el licenciado Velázquez Pérez compareció e indicó que había contratado como su representante legal al Ledo. Eliezer Rivera Lugo, quien subscribió la moción. Además, nos indicó que no había comparecido debido a que mientras se encontraba de viaje tuvo un accidente y permaneció fuera de Puerto Rico hasta culminar terapia física. También, nos comunicó que la Ofi-cina de Inspección de Notarías tenía conocimiento de la si-tuación, debido a que nombró un notario substituto. Asi-mismo, nos indicó que los quejosos tenían conocimiento del accidente y que había continuado realizando gestiones con la representación legal de estos para resolver la situación, a pesar de las quejas que habían sido presentadas en su contra. Finalmente, el letrado nos solicitó un término adi-cional de treinta días para contestar la queja, para que su representación legal se pudiera preparar adecuadamente. Ante esto, el 23 de diciembre de 2016 emitimos una Resolu-ción para concederle al licenciado Velázquez Pérez un tér-mino final e improrrogable de quince días. Sin embargo, nunca compareció.
I—I u-j
El Código de Ética Profesional establece cuáles son las normas mínimas de conducta que deben exhibir los letrados en el desempeño de sus funciones. In re Rivera Sepúlveda, 192 DPR 985, 988 (2015). Específicamente, su Canon 9 (4 LPRA Ap. IX) dispone, en lo pertinente, que “[e]l abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto”. En reiteradas oca-siones hemos resuelto que los abogados tienen el deber y la obligación de contestar, de manera oportuna y diligente, los requerimientos y las órdenes de este Tribunal y sus depen-dencias, particularmente en procesos disciplinarios. In re Toro Soto, 181 DPR 654, 660 (2011). Véase también In re Rivera Trani, 188 DPR 454, 460-461 (2013). En otras pala *157bras, asumir una actitud de menosprecio e indiferencia ante nuestras órdenes y los requerimientos de nuestros funciona-rios y organismos denota una falta de respeto hacia nuestra autoridad y constituye una violación del Canon 9, supra. Véase In re Colón Collazo, 196 DPR 239 (2016). Cónsono con lo que hemos resuelto, reiteramos que “[l]a dejadez es incompatible con el ejercicio de la abogacía”. In re Rivera Trani, supra, pág. 461. Véase, además, In re González Barreto, 169 DPR 772, 774 (2006). Por consiguiente, incumplir con lo dispuesto en el Canon 9, supra, es razón suficiente para separar a un abogado de la profesión. In re Toro Soto, supra, pág. 660. Véase, además, In re Irizarry Irizarry, 190 DPR 368, 375 (2014).
Ill
El licenciado Velázquez Pérez nunca compareció ante este Tribunal para contestar la queja promovida por la se-ñora Machado Martínez, pese a las múltiples oportunida-des que le dimos. En vista de lo anterior, se dictará Senten-cia en la cual suspendemos inmediata e indefinidamente del ejercicio de la abogacía al Ledo. José A. Velázquez Pérez.

Se impone al licenciado Velázquez Pérez el deber de noti-ficar inmediatamente a sus clientes, si alguno, de su inhabi-lidad para seguir representándolos, devolverles cualesquiera honorarios recibidos por trabajos no realizados e informar inmediatamente de su suspensión a los foros judiciales y ad-ministrativos en los que tenga algún caso pendiente. Ade-más, deberá acreditar a este Tribunal el cumplimiento con lo anterior en el término de treinta días a partir de la notifica-ción de esta opinión “per curiam” y sentencia. Notifíquese personalmente.

El Juez Asociado Señor Kolthoff Caraballo no intervino.